Citation Nr: 0738888	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, including secondary to service-connected lumbar 
spine arthritis.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for lumbar spine arthritis.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1996 to June 1999.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2002 decision by 
the RO which denied service connection for a cervical spine 
disability, including secondary to the lumbar spine 
disability and an increased rating for lumbar spine 
arthritis, and granted an increased rating to 10 percent for 
metatarsalgia.  A videoconference hearing before a member of 
the Board was held at the RO in March 2004.  

In July 2004, the Board denied an evaluation in excess of 10 
percent for metatarsalgia, and remanded the remaining two 
issues for additional development.  

Lastly, it is noted that the member of the Board who 
conducted the videoconference hearing in March 2004 is no 
longer at the Board.  The veteran was notified of this by 
letter in December 2005, and was offered an opportunity for 
another hearing.  However, the veteran did not respond to the 
notification letter nor has she requested that another 
hearing be scheduled.  Therefore, the Board will proceed to 
review her appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  It is at least as likely as not that the veteran's 
degenerative disc disease of the cervical spine was first 
manifested in military service.  

3.  The veteran's lumbar spine disability is manifested by 
complaints of pain, degenerative disc disease, and some 
limitation of motion, but no incapacitating episodes or any 
neurological abnormalities; functional loss of use due to 
pain, weakness, fatigability, or incoordination to a degree 
commensurate with the criteria for a higher evaluation is not 
demonstrated.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was 
incurred in service.  38 U.S.C.A. § 1131, 5100, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for lumbar spine arthritis are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Code 5293 (prior to 9/23/02), 5285, 
5286, 5289 (prior to 9/26/03) and 5242, 5243 (from 9/26/03).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The Court has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  In this case, a September 2007 RO letter 
gave the veteran notice of the Dingess requirements.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in August 2002, and July and 
October 2004 fully satisfied the duty to notify provisions of 
VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the two later letters were not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, the claim was readjudicated, and 
supplemental statements (SSOC) of the case were promulgated 
in March and December 2005.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 2007-7130 WL 2694606 (Fed. 
Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

Here, the veteran was notified of the evidence that was 
needed to substantiate her claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist her in obtaining evidence, but that it was 
ultimately her responsibility to give VA any evidence 
pertaining to her claims, including any evidence in her 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
her responsibility to submit evidence which showed that her 
low back disability had worsened; of the evidence necessary 
to establish service connection, including on a secondary 
basis, and for higher evaluation for her low back disability, 
and why the current evidence was insufficient to award the 
benefits sought.  

The veteran's service medical records and all VA medical 
records have been obtained and associated with the claims 
file.  The veteran was also afforded two VA examinations 
during the pendency of this appeal, and testified at a 
videoconference hearing before a member of the Board in March 
2004.  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim, and found that the error was 
harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and her 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and her representative by the VA, it 
is reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate her claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2007).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Cervical Spine Disability

The service medical records, including the veteran's Medical 
Evaluation Board examination in November 1998, showed no 
complaints, injury, treatment, abnormalities, or diagnosis 
referable to any cervical spine problems during service.  
Similarly, the veteran made no mention of any cervical spine 
problems on her original application for VA compensation 
benefits in September 1999, or when examined by VA in 
November 1999, or June 2001.  

The first reported complaint of any upper back problem was 
noted on a VA outpatient note in May 2002.  At that time, the 
veteran reported that her lower back pain was getting worse 
and now involved additional areas, including under her left 
shoulder.  In August 2002, the veteran reported that she had 
upper back and left shoulder pain since 2000.  

When examined by VA in September 2002, the veteran reported 
the onset of upper back pain a couple of years earlier, and 
denied any history of injury or direct trauma to the cervical 
spine area.  The examiner noted that the veteran was 
scheduled for an MRI of the cervical spine in October 2002.  
Other than some tenderness in the C7-8 vertebra area and 
along the trapezius, bilaterally, no pertinent abnormalities 
were noted, and no diagnosis was rendered.  

A VA MRI in October 2002 revealed degenerative disc disease 
with subligamentous disc herniations from C4 to C7 with mild 
to moderate central stenosis at C5-6, and bilateral foraminal 
stenosis, more prominently at C5-6.  

The evidentiary record includes opinions from several VA 
physicians.  In November 2002, a VA physician opined that the 
veteran's degenerative disc disease and spinal stenosis of 
the cervical spine was not caused by her service-connected 
low back disability.  In February 2003, a VA physician from a 
rheumatology clinic opined that the hypertrophic changes in 
the veteran's cervical spine were indicative of a chronic 
condition which "quite possibly could have been present" 
during service.  A letter from an attending physician at the 
VA pain clinic in August 2003, was to the effect that the 
degenerative changes in the veteran's cervical spine were 
consistent with a chronic condition which most likely had 
been present for several years, and was probably present 
during service.  Two letters from another treating VA 
physician in September 2003 and 2004, were to the effect that 
the veteran's degenerative disc disease and spondylosis could 
represent an old injury dating back to service.  

At the direction of the Board remand in July 2004, the 
veteran was examined by VA in October 2004, for the specific 
purpose of determining the nature and, if feasible, etiology 
of her cervical spine disability.  The examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The examiner 
noted that there were no complaints of any neck problems or 
any pertinent abnormalities in service, and opined that the 
veteran's degenerative disc disease of the cervical spine was 
not due to or aggravated by her low back disability.  The 
examiner concluded that it was less likely than not that the 
veteran's cervical spine disability was related to her 
service-connected lumbar spine disability.  

The issue in this case, whether the veteran's cervical spine 
disability was first manifested in service or is otherwise 
due to or aggravated by the service-connected lumbar spine 
disability presents a number of complex medical questions to 
which there are no absolute or incontrovertible answers.  The 
evidentiary record includes several favorable medical 
opinions from various treating VA physician's to the effect 
that the nature of the veteran's cervical spine disability, 
i.e., degenerative disc disease and spinal stenosis, are 
consistent with a disease process that generally develops 
over a period of years.  The physician's, some of whom have 
treated the veteran for several years, opinion that it was 
more than likely than not that her degenerative disc disease 
of the cervical spine was present in service.  

The Board is cognizant that there are two unfavorable VA 
opinions regarding the etiology of the veteran's cervical 
spine disability.  However, the Board finds neither opinion 
persuasive.  The November 2002 VA opinion was conclusory in 
nature and did not include any discussion or analysis of the 
facts.  Furthermore, there was no indication that the claims 
file was reviewed.  In both instances, the VA physician's 
concluded that the veteran's cervical spine disability was 
not related to her service-connected low back disability.  
However, neither physician offered any opinion on the 
question of direct service connection.  

Given the nature of the disease process and the absence of 
any competent evidence to the contrary, the Board finds the 
favorable medical opinions persuasive, and will resolve all 
reasonable doubt in favor of the veteran.  Accordingly, 
service connection degenerative disc disease of the cervical 
spine is granted.  

Increased Ratings - In General

Concerning the claim for an increased rating for the 
veteran's low back disability, the Court has held that 
"where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Low Back Disability

Initially, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one most favorable to the veteran.  
VAOPGCPREC 7-2003 (November 19, 2003).  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and her representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 7-2003.  

The question presented is whether a rating in excess of 10 
percent is warranted for the veteran's low back disability 
from the date of her claim for increase, received in July 
2002, subject to the provisions of 38 C.F.R. § 3.400(o)(2), 
and (p).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective prior to September 23, 2002).  
Under the old version for intervertebral disc syndrome DC 
5293, a 60 percent evaluation was assigned for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  A 40 
percent evaluation was assigned for severe, recurring attacks 
with intermittent relief.  A 20 percent rating was assigned 
for moderate symptoms with recurring attacks.  A 10 percent 
evaluation was assigned for mild symptoms.  38 C.F.R. 
§ 4.71a, DC 5293 (effective prior to September 23, 2002).  

Also, prior to September 26, 2003, under DC 5292, limitation 
of motion of the lumbar spine is assigned a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a maximum schedular rating 
of 40 percent for severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (effective prior to September 26, 2003).  

The Board has also considered the rating criteria under DC 
5295 for lumbosacral strain.  Prior to September 26, 2003, DC 
5295 provided for a 40 percent rating for severe symptoms 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, DC 5295 (effective 
prior to September 23, 2002).  Since September 26, 2003, 
lumbosacral strain is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2007).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under Diagnostic Code 
5243.  Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2007).  

Under the General Rating Formula as applicable to the 
veteran's back disability, a 20 percent rating is warranted 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees, but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  (38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.)  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002, except for the 
diagnostic code number which was changed to 5243.  Note (1) 
provided that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  (38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, effective September 26, 2003.)  

Factual Background

In this case the clinical findings from the two VA 
examinations conducted during the pendency of this appeal and 
the VA outpatient records from 2002 to 2004 fail to show more 
than mild symptoms of intervertebral disc syndrome even with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  On initial VA 
examination in September 2002, forward flexion was to 80 
degrees, with extension to 5 degrees.  Right and left lateral 
flexion was to 20 degrees and rotation to 55 degrees, 
bilaterally.  The veteran denied any numbness or tingling in 
the lower extremities or any radiating pain, and no 
significant neurological signs or symptoms were noted.  There 
was some vertebral and paravertebral tenderness and the 
veteran could not walk on her toes or squat to more than 160 
degrees.  Straight leg raising was negative, bilaterally.  
The diagnoses included degenerative disc disease with disc 
bulging at L4-5 and L5-S1 with facet joint hypertrophic 
disease, without significant central stenosis or foraminal 
stenosis.  

When examined by VA in August 2004, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The veteran 
complained of chronic low back pain, particularly on 
prolonged walking or standing, and denied any bowel problems 
or incapacitating episodes over the past 12 months.  The 
veteran reported some stress related bladder incontinence, 
but denied any focal neurological deficits in her lower 
extremities.  On examination, the veteran's gait appeared 
normal and she was able to walk on her toes and heels without 
difficulty.  Forward flexion was to 70 degrees, with pain at 
70 degrees.  Extension, right and left lateral flexion, and 
rotation were all possible to 20 degrees, with pain at 20 
degrees.  There was mild tenderness along the right 
paraspinal musculature in the lumbar region.  The examiner 
indicated that there was no limitation of motion due to 
weakness, fatigability, incoordination, or flare-ups, and 
that ranges of motion during passive, active, and repetitive 
movements were all the same.  The examiner also noted that 
the veteran did not use or need any type of assistive device 
and that the low back disability had no affect on the 
veteran's occupation or daily activities.  Strength in the 
lower extremities was 5/5, sensation was intact, and deep 
tendon reflexes were 2+ and symmetrical.  An MRI showed 
degenerative disc disease of the bulging disc at L3-4, L4-5, 
and L5-S1.  The diagnoses included mild degenerative disc 
disease of the lumbar spine at multiple levels.  

The clinical and diagnostic findings on the numerous VA 
outpatient noted from 2002 to 2004, were essentially the same 
as those reported on the two VA examination reports discussed 
above.  



Analysis

While the medical records shows complaints of increased back 
pain which is often aggravated by sitting or standing for 
prolonged periods, the objective findings on the two VA 
examination reports and outpatient notes during the pendency 
of this appeal were not materially different and did not show 
any significant change in functional impairment.  The medical 
evidence does not demonstrate more than mild symptoms of 
intervertebral disc syndrome or more than mild actual or 
functional limitation of motion of the lumbar spine during 
the pendency of this appeal.  

While there is objective evidence of degenerative disc 
disease, there was no objective evidence of any signs or 
symptoms of intervertebral disc syndrome (IVD) or any 
abnormal neurological findings on either examination.  There 
was no objective evidence of muscle weakness, loss of muscle 
tone or bulk, muscle spasm, or any other neurological 
findings appropriate to the site of the diseased disc.  
Therefore, the Board finds that the service-connected low 
back disability is not of such severity to warrant an 
evaluation in excess of 10 percent under the old criteria for 
IVD syndrome under DC 5293.  

The medical evidence does not demonstrate more than mild 
actual limitation of motion of the lumbar spine.  Thus, a 
rating in excess of 10 percent under DC 5292 is not 
warranted.  Similarly, the clinical evidence does not show 
muscle spasm on extreme forward bending or loss of lateral 
motion so as to warrant a higher rating under DC 5295.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The veteran 
retains significant motion of the spine.  Therefore, a rating 
under DC 5289 for ankylosis is not warranted.  

Based on the discussion above, the Board finds that the 
veteran's low back disability is not of such severity to 
warrant an evaluation in excess of 10 percent under the any 
of the applicable old diagnostic codes for evaluating a back 
disability in effect prior to September 23, 2002, and in 
effect September 26, 2003.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 10 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002.  As indicated above, the revised 
regulations may not be applied prior to the effective date of 
the change.  VAOPGCPREC 3-2000.  Therefore, application of 
the revised rating criteria can only be applied for the 
period from the effective date of the regulations, September 
23, 2002.  

In this regard, the evidence does not show that the veteran 
has experienced incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  In fact, the current clinical and 
diagnostic findings do not satisfy the criteria for even a 
compensable evaluation under the revised criteria of DCs 
5237/5243.  The veteran does not claim nor does the evidence 
show any incapacitating episodes over the past year or any 
required bed rest due to her low back disability.  There is 
no unfavorable ankylosis, and no evidence suggesting 
limitation of forward flexion to less than 60 degrees or 
total motion to less than 120 degrees.  Thus, the Board finds 
that the evidence does not meet the criteria for an 
evaluation in excess of 10 percent under the revised 
regulations.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's service-connected back disability under the revised 
orthopedic rating criteria and applicable neurologic rating 
criteria in effect between September 23, 2002, and September 
26, 2003, and under the revised orthopedic rating criteria 
and any applicable neurologic rating criteria from September 
26, 2003.  

As indicated above, the orthopedic manifestations of the 
veteran's spine disability based on the clinical findings 
prior to September 2002 equate to no more than mild 
limitation of motion or mild intervertebral disc syndrome, 
which is commensurate with a 10 percent evaluation under the 
old rating schedule pursuant to Diagnostic Codes 5285, 5291, 
5292, 5293, and 5295.  Applying the clinical findings of 
record subsequent to the date of the revised regulations in 
September 2002, the low back disability would equate to no 
more than a 10 percent evaluation under the new General 
Rating Formula for Disease and Injuries of the Spine.  

In this regard, the veteran has never reported any 
neurological symptoms nor have any signs or manifestations of 
radiating pain or other neurological abnormalities been noted 
on any of the medical reports of record.  Therefore, there is 
no basis to assign a separate rating under a neurologic 
diagnostic code, such as, DC 8520 for mild incomplete 
paralysis of the sciatic nerve.  Thus, this method of 
evaluation would not result in a higher evaluation from 
September 23, 2002.  Further, this method would not result in 
a higher evaluation from September 26, 2003 since, as noted 
above, the orthopedic manifestations of the veteran's back 
disability would equate to no more than a 10 percent 
evaluation under the revised criteria.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

As noted above, the evidence shows that the veteran has good 
strength, no neurological impairments, and no incapacitating 
flare-ups of low back pain.  The objective evidence does not 
show more than mild limitation of motion when pain is 
considered, and no objective signs or manifestations of any 
additional functional impairment.  In this regard, the Board 
observes that under the Rating Schedule, the general rating 
formula notes that the rating criteria are to be applied with 
or without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Moreover, there was no evidence of any limitation of motion 
due to weakness or fatigability.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, other 
than the veteran's reports of pain, there was no evidence of 
visible behavior or adequate pathology to suggest that any 
additional functional impairment was commensurate with the 
criteria necessary for an evaluation in excess of 10 percent.  
Moreover, the VA examiner in October 2004 specifically noted 
that there was no additional limitation of motion due to 
pain, weakness, fatigability, incoordination, or during 
flare-ups.  Accordingly, the Board finds that an evaluation 
in excess of 10 percent based on additional functional loss 
due to the factors set forth above is not demonstrated.  


ORDER

Service connection for degenerative disc disease of the 
cervical spine is granted.  

An increased evaluation for lumbar spine arthritis is denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


